154 N.J. Super. 125 (1977)
381 A.2d 33
THE UNION COUNTY PARK COMMISSION, A BODY POLITIC OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
THE COUNTY OF UNION, A BODY POLITIC OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT,
v.
THE COUNTY OF HUDSON, A BODY POLITIC OF THE STATE OF NEW JERSEY, DEFENDANT-INTERVENOR.
Superior Court of New Jersey, Appellate Division.
Argued May 3, 1977.
Decided June 3, 1977.
Certification Denied September 27, 1977.
Before Judges LYNCH, MILMED and ANTELL.
Mr. Richard R. Width argued the cause for appellant (Messrs. Lindabury, McCormick & Estabrook, attorneys).
Mr. William J. McCloud, County Counsel, argued the cause for respondent County of Union.
Mrs. Frances Lawrence Antonin, Assistant County Counsel, argued the cause for intervenor County of Hudson (Mr. Harold J. Ruvoldt, Jr., Hudson County Counsel, attorney).
PER CURIAM.
The order of June 17, 1976 under review is affirmed, substantially for the reasons expressed by Judge Feller in his opinion, 154 N.J. Super. 213 (Law Div. 1976).